Name: Commission Regulation (EC) No 1554/98 of 17 July 1998 establishing the allocation method for the additional quantities, resulting from the quota increase brought in by Council Regulation (EC) No 1138/98, to the 1998 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: international trade;  miscellaneous industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 EN Official Journal of the European Communities18. 7. 98 L 202/33 COMMISSION REGULATION (EC) No 1554/98 of 17 July 1998 establishing the allocation method for the additional quantities, resulting from the quota increase brought in by Council Regulation (EC) No 1138/98, to the 1998 Community quantitative quotas on certain products originating in the Peoples Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (1), as last amended by Regulation (EC) No 138/96 (2), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 1393/ 97 of 18 July 1997 establishing administrative procedures for the 1998 quantitative quotas for certain products originating in the Peoples Republic of China (3), and in particular Article 6 thereof, Whereas by Regulation (EC) No 2021/97 (4) the Commis- sion laid down the quantities to be allocated to importers from the 1998 quantitative quotas on certain products originating in China; Whereas Council Regulation (EC) No 1138/98 of 28 May 1998 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries (5) increased the quantitative quotas applicable to porcelain tableware and kitchenware falling within HS/CN code 6911 10, and to ceramic tableware and kitchenware, other than that of porcelain, falling within HS/CN code 6912 00; Whereas the increases provided for in Regulation (EC) No 1138/98 amount to 5 % and are applicable from 1 January 1998; Whereas, accordingly, simple administrative procedures to enable Community importers to have their import licences amended should be established, in order to take account of the quota increases brought in by Regulation (EC) No 1138/98; Whereas the measures provided for in this Regulation are in accordance with the opinion of the committee for managing quotas set up by Article 22 of Regulation (EC) No 520/94, HAS ADOPTED THIS REGULATION: Article 1 Any importer holding an import licence issued for 1998 pursuant to Regulation (EC) No 2021/97, for products falling within HS/CN codes 6911 10 and 6912 00, is en- titled to import an additional quantity of 5 % to the quantity indicated in its import licence. Article 2 For the purpose of Article 1, any licence holder shall produce its import licence to the competent authority that issued it. The competent authority shall enter a refer- ence on the licence indicating that an additional 5 % quantity has been allocated to the holder of the licence. This reference shall be effected free of charge and certi- fied by the competent authority. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1998. For the Commission Leon BRITTAN Vice-President (1) OJ L 66, 10. 3. 1994, p. 1. (2) OJ L 21, 27. 1. 1996, p. 6. (3) OJ L 190, 19. 7. 1997, p. 24. (4) OJ L 284, 16. 10. 1997, p. 42. (5) OJ L 159, 3. 6. 1998, p. 1.